Citation Nr: 1132281	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  03-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial increased evaluation for posttraumatic headaches, currently evaluated as 50 percent disabling.

2. Entitlement to service connection for major depressive disorder secondary to temporomandibular joint (TMJ) disorder.

3. Entitlement to an increased evaluation for service connected scar, laceration of the tongue, currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1964 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2003 and July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.

In August 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Houston, Texas RO.  A transcript of the hearing is of record.  

In December 2008, the Board remanded the issues of entitlement to an increased rating for scar, laceration of the tongue and posttraumatic headaches to the RO.  The Board also denied several issues including the issue of entitlement to service connection for major depressive disorder.  The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Partial Remand (JMR).  In a November 2009 Order, the Court granted the motion and remanded the issue of entitlement to service connection for major depressive disorder.  The Court dismissed the issue of an increased rating for laceration of the scalp.  The JMR noted that the Veteran withdrew his appeal for entitlement to service connection for fracture of the left clavicle and dementia due to head trauma and entitlement to an increased rating for service-connected TMJ articulation.  Accordingly, these issues are no longer on appeal.

In June 2010, the Board remanded the issues of entitlement to service connection for major depressive disorder and entitlement to an increased evaluation for scar, laceration of the tongue.  The Board also granted an increased 50 percent evaluation for service connection posttraumatic headaches.  The Veteran subsequently appealed the issue of an increased evaluation for posttraumatic headaches to the Court.  The attorney for the appellant and the Secretary of Veterans Affairs filed a Joint Motion for Partial Remand in December 2010.  By Order of the Court, the claim was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2011, the Veteran's representative submitted a request for a video conference hearing.  Under 38 C.F.R. § 20.703, the Veteran may request a hearing before the Board when submitting the substantive appeal (VA Form 9) or any time thereafter, subject to the restrictions in 38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2010).  Further, the Joint Motion for Partial Remand provided that the appellant was entitled to submit additional evidence and argument.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2010).

The Board further notes that the issues of entitlement to service connection for major depressive disorder secondary to temporomandibular joint disorder and entitlement to an increased evaluation for service connected scar, laceration of the tongue, currently 10 percent disabling remain pending at the Board.  These issues will be deferred until the Veteran is afforded his requested hearing.  

Accordingly, the case is REMANDED for the following action:

As requested, the Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge.  Please clarify with the Veteran and his representative that the Veteran is to be present at the RO while the representative will be present at the Board in Washington, D.C.  The Veteran should be notified in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran fails to report for the scheduled hearing, the claims folder should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



